DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Drawings 
The label “Fig. 1B(b)” in the page 2 of the replacement sheets filed on December 21, 2021 includes an editorial mistake, and thus should be changed to --Fig. 2B(b)--. Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) is/are required.
Allowable Subject Matter
Claims 1, 3, 4, 10, 14-18 and 20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3, 4, 10, 14-18 and 20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein a density of a Basal Plane Dislocation (BPD) of the first semiconductor layer is 30/cm2 or less, wherein a density of a Etch Pit Density (EPD) of the first semiconductor layer is 3,000/cm2 or less, and wherein a ratio of BPD/EPD of the first semiconductor layer is 0.01 or less” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “wherein a density of a Basal Plane Dislocation (BPD) of the first semiconductor layer is 30/cm2 or less, wherein a density of a Etch Pit Density (EPD) of the first semiconductor layer is 3,000/cm2 or less, and wherein a ratio of BPD/EPD of the first semiconductor layer is 2 or less, wherein a density of a Etch Pit Density (EPD) of the first semiconductor layer is 3,000/cm2 or less, and wherein a ratio of BPD/EPD of the first semiconductor layer is 0.01 or less” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                            January 1, 2022